— Decree of the Surrogate’s Court of Westchester county affirmed, with costs, payable out of the estate, to all parties filing briefs. (Matter of Taylor, 230 Penn. St. 346.1 Lazansky, P. J., Kapper, Carswell and Tompkins, JJ., concur; Hagarty, J., dissents, being of opinion that the question as to whether the testator subscribed the document at the end, pursuant to the statutory requirements, should have been submitted to the jury. (Dec. Est. Law, § 21; Matter of Tyner, 138 Misc. 192; Matter of Fichen, 143 id. 407, 409; Sisters of Charity v. Kelly, 67 H. Y. 409, 416; Matter of Hewitt, 91 id. 261; Matter of Andrews, 162 id. 1.)